Exhibit 10
[Execution Copy]
RETIREMENT AGREEMENT
     THIS RETIREMENT AGREEMENT (this “Agreement”), dated as of June 1, 2008 (the
“Retirement Date”), by and between Wachovia Corporation, a North Carolina
corporation (the “Company”), and G. Kennedy Thompson (the “Executive”).
     WHEREAS, the Company and the Executive have agreed that as of the
Retirement Date the Executive shall retire and resign as Chief Executive Officer
of the Company and from all other positions with the Company and its affiliates
(including as a member of the Company’s Board of Directors (the “Board”); and
     WHEREAS, the parties intend that this Agreement shall set forth the terms
regarding the Executive’s retirement;
     NOW, THEREFORE, in consideration of the covenants and agreements
hereinafter set forth in this Agreement, the parties agree as follows:
     1.   Retirement.
          1.1   Effective as of the Retirement Date, the Executive’s service as
a director, officer, employee or otherwise to the Company and all its
subsidiaries and affiliates (collectively and together with their respective
predecessors, the “Company Group”) shall terminate (except that the Executive
shall remain as an employee on the Company’s payroll for three business days
following the Retirement Date, available to work at the request of the Company
but not required to be at the Company’s offices and having no authority to act
on behalf of the Company or Company Group). Following the Retirement Date, the
Executive shall execute and deliver to the Company (or any subsidiary or
affiliate thereof as the Company may direct) any documentation or written
evidence of such resignation and termination as may be reasonably requested by
the Company.
          1.2   The Company hereby confirms and agrees that (i) for purposes of
all Equity Plans (as defined below), all Benefit Plans (as defined below), any
other agreements entered into by the Executive in favor of the Company or any
member of the Company Group, and any other document, arrangement, policy or rule
of the Company or of a member of the Company Group, the Executive has, prior to
the Retirement Date, satisfied all age, years of service and other requirements
for retirement from the Company, (ii) for all such purposes, the Executive’s
termination of employment hereunder shall constitute a termination of employment
with the Company by reason of “Retirement,” “Early Retirement” or other
applicable terminology used in a particular plan, agreement or arrangement to
describe a termination qualifying as a retirement under such plan, agreement or
arrangement, and (iii) the Board has taken all necessary and appropriate action
under all of the foregoing Plans, agreements and arrangements to provide that
the Executive has been approved to so qualify and will be deemed to have so
retired. The Company hereby waives any notice requirement and/or notice period
in respect of the Executive’s termination of employment by retirement on the
Retirement Date.
     2.   Effect of Retirement.
          2.1   Retirement Benefit. The Company will pay to the Executive
$1,453,333, representing 16 months of base salary on the same basis (and at the
same time and in the same form) as provided to eligible employees of the Company
pursuant to the terms of the Wachovia Corporation Severance Pay Plan (the
“Severance Plan”).

 



--------------------------------------------------------------------------------



 



          2.2   Treatment of Equity-Based Compensation. In accordance with the
terms and conditions of the equity-based compensation plans of the Company and
the grant and other agreements and documents used in connection therewith in
which the Executive participates or has participated, including, without
limitation, the 2003 Stock Incentive Plan and the 1998 Stock Incentive Plan
(together with the individual grant and other agreements and documents, the
“Equity Plans”), the Company hereby confirms and agrees that the Executive, as
of the Retirement Date, satisfied all age, years of service and other
requirements to qualify for “Retirement” or “Early Retirement” as defined in the
applicable Equity Plan, and the Executive shall be entitled to all the rights
and benefits arising from such qualification, including immediate vesting.
Attached as Exhibit 2.2 is an agreed upon list of all of the Executive’s
outstanding (a) options to acquire shares of common stock of the Company (with
the number of shares subject to such option, the exercise price per share
thereunder, the grant date thereof and the expiration date thereof, assuming the
Executive’s retirement hereunder) and (b) restricted shares of common stock of
the Company (with the number of such shares).
          2.3   Other Benefits. Except as otherwise provided in this Agreement,
this Agreement shall not change the terms of the benefit plans (including all
tax-qualified or non-qualified deferred compensation plans and insurance bonus
agreements between the Executive and the Company) in which the Executive is a
participant as of the Retirement Date (the “Benefit Plans”) or the payments or
benefits earned by or due to the Executive and/or the Executive’s eligible
dependents thereunder for services rendered to the Company through the
Retirement Date. Without limiting the generality of the foregoing, the
Executive, the Executive’s spouse and/or the Executive’s other eligible
dependents shall receive post-termination and post-retirement medical benefits
under Wachovia’s Retiree Health and Welfare Program on the terms and conditions
therein (provided that (i) the Executive shall be charged an amount equal to the
cost being charged to executives still employed by the Company, the intent being
to provide the Executive with medical benefits at the same cost, after taxes, as
charged to executives still employed by the Company, (ii) this coverage will
cease, with respect to the Executive and the Executive’s spouse, on such
person’s death, and with respect to Executive’s other dependents, age 26 and
(iii) if any person covered by such program becomes eligible for other primary
medical coverage, then the foregoing benefits shall be secondary to such primary
medical coverage). The benefits earned by or due to the Executive, the
Executive’s spouse and/or the Executive’s other eligible dependents in
accordance with the terms of the Benefit Plans shall be paid or provided by the
Company or the respective Benefit Plan (as the case may be) when due (whether
such due date is on, before or after the Retirement Date) in accordance with
their respective terms (including any terms involving forfeiture or similar
provisions (except as modified hereby)). Furthermore, following the Retirement
Date and except as otherwise permitted by the terms of the applicable plan,
program, policy or arrangement and this Agreement, the Executive shall not be
eligible to participate as an active employee in any perquisite or employee
welfare benefit plan, program, policy or arrangement of the Company or any
member of the Company Group.
          2.4   Reimbursement for Business Expenses; Legal Fees. The Company
shall promptly reimburse the Executive for any reasonable business expenses
incurred by the Executive through the Retirement Date to the extent not
previously reimbursed or rejected, upon submission of appropriate documentation
and in accordance with the Company’s policies in effect from time to time. The
Company shall also promptly reimburse the Executive for up to $50,000 of
reasonable legal fees and related expenses incurred by the Executive in
connection with the preparation and negotiation of this Agreement.
Notwithstanding any other provision in this Agreement to the contrary, all
expenses eligible for reimbursement under any provision of this Agreement shall
be paid to the Executive promptly in accordance with the Company’s customary
practices (if any) applicable to the reimbursement of expenses of such type, but
in any event by no later than December 31 of the calendar year after the
calendar year in which such expenses are incurred. The expenses incurred by the
Executive in any calendar year that are eligible for reimbursement under this
Agreement shall not affect the expenses incurred by the Executive

2



--------------------------------------------------------------------------------



 



in any other calendar year that are eligible for reimbursement hereunder. The
Executive’s right to receive any reimbursement hereunder shall not be subject to
liquidation or exchange for any other benefit.
          2.5   Office and Executive Assistant. The Company shall make available
to the Executive reasonable office space in Charlotte, North Carolina for the
Executive’s personal use (other than at the Company’s corporate headquarters)
and the full-time services of an executive assistant (who shall be the
Executive’s existing executive assistant (subject to her consent) and who shall
remain an employee of the Company while providing these services). The Company’s
obligation to make such office space and assistant available shall expire on the
earlier of (i) the third anniversary of the Retirement Date and (ii) the first
day after the Retirement Date on which the Executive becomes employed, retained
or engaged by or in, or otherwise commences providing services to or for, any
business or other organization, excluding any activities that relate solely to
(x) the Executive’s management of the Executive’s personal finances, (y) the
Executive’s services for charitable organizations and (z) the Executive’s
service as a director of any publicly-traded company that is not in competition
with the Company or the Company Group (as determined by the Board in its
discretion). The amount of services provided to the Executive under this
Section 2.5 shall not affect the amounts made available in any other calendar
year. The Executive’s rights under this Section 2.5 shall not be subject to
liquidation or exchange for any other benefit.
          2.6   Release; Exclusive Payments and Benefits. For and in
consideration of the agreements, payment of the amounts and the provision of the
benefits, in each case, as described in this Section 2, the Executive hereby
agrees to execute a release of all claims against the Company and certain other
parties in the form attached as Exhibit 2.6 hereto (the “Release”). Except as
otherwise expressly provided in (and subject to the terms of) this Agreement and
the Equity Plans and Benefit Plans, the Executive agrees that the Executive
shall not be entitled to receive any other payment, compensation or benefits
from the Company or any other member of the Company Group in connection with the
Executive’s employment or service, the termination of such employment or service
or otherwise. Notwithstanding anything herein or in any Equity Plan or Benefit
Plan to the contrary, the Executive shall not be entitled to receive any bonus
or incentive based compensation with respect to the 2008 calendar, fiscal or
performance year (except those equity-based awards granted prior to the date
hereof). Except as otherwise provided in this Agreement, following the
Retirement Date, the Executive further agrees that the Executive is not entitled
to any severance, change-in control-related or similar payments or benefits
under any agreement, guidelines, plan, program, policy or arrangement, whether
formal or informal, written or unwritten, of the Company or any member of the
Company Group (including the Severance Plan) and hereby acknowledges and agrees
that the Executive’s receipt and satisfaction of all agreements, payments and
benefits provided in this Section 2 will constitute full and final payment,
accord and satisfaction of any and all potential claims described in the Release
(subject to the terms and limitations in the General Release). The Company shall
have no obligation whatsoever to Executive under this Agreement until the
passage of the Revocation Period (as defined in Exhibit 2.6) without Executive
having revoked the Executive’s execution hereof in accordance with the terms of
the General Release.
     3.   Covenants.
          3.1   The Executive shall hold in a fiduciary capacity for the benefit
of the Company all secret, non-public or confidential information, knowledge or
data relating to the Company Group and its related businesses, which shall have
been obtained by the Executive during the Executive’s employment by the Company
or any member of the Company Group. After the Retirement Date, the Executive
shall not, without the prior written consent of the Company or as may otherwise
be required by law or legal process (including in connection with any
arbitration or legal proceeding with regard to the enforcement of this
Agreement), communicate or divulge any such information, knowledge or data to
anyone other than the Company and those designated by it. In addition to the
foregoing, the Executive will refrain

3



--------------------------------------------------------------------------------



 



from taking any action or making any statements, written or oral, which are
intended to or which disparage the business, goodwill or reputation of the
Company or any member of the Company Group, or their respective directors,
officers, executives or other employees, or which could adversely affect the
morale of employees of the Company or any member of the Company Group (except to
the extent required by applicable law, including under applicable securities
laws). The Company shall use its reasonable best efforts to ensure that no
member of the Board (so long as such member serves thereon) and none of the
Company’s senior executive officers (so long as such officer serves as such)
take any action or make any statements, written or oral, which are intended to
or which disparage the business, goodwill or reputation of the Executive (except
to the extent required by applicable law, including under applicable securities
laws).
          3.2   For three years after the Retirement Date, the Executive shall
not, directly or indirectly, on behalf of the Executive or any other person,
(A) solicit for employment, (B) encourage to leave the employ of the Company
Group, or (C) interfere with the relationship of the Company or any member of
the Company Group with any person employed by the Company Group.
          3.3   For two years after the Retirement Date), the Executive will not
become a director, officer, employee or consultant engaging in activities
similar to those performed by a senior officer for any business which is in
competition with any line of business of the Company Group and in which the
Executive participated in a direct capacity while the Executive was employed by
the Company Group at any time within the one year period preceding the
Retirement Date and which has offices in any location in which the Executive had
supervisory responsibility in the geographic footprint of Wachovia Bank,
National Association (or successors thereto, including but not limited to,
Alabama, California, Connecticut, Delaware, Florida, Georgia, Maryland,
Mississippi, New Jersey, New York, North Carolina, Pennsylvania, South Carolina,
Tennessee, Texas, Virginia, Arizona, Colorado, Illinois, Nevada, Kansas and
Washington, D.C. The Executive expressly acknowledges the reasonableness of such
restrictions and such geographic area. Further, during such period, the
Executive will not acquire an equity or equity-like interest in such an
organization for the Executive’s own account, except that the Executive may
acquire equity interests of not more than 5% of any such organization from time
to time as an investment. Notwithstanding anything to the contrary in this
Section 3.3, the Executive shall not be prohibited from providing services to
any investment firm (such as a hedge fund manager or private equity firm)
engaged in activities that are in competition with certain lines of business of
the Company Group so long as (i) the Executive is not engaged in activities
similar to those performed by a senior officer for any financial services
institution (excluding, for the avoidance of doubt, a hedge fund manager or
private equity firm), depositary institution, state or federally chartered bank
or similar entity that is in competition with any similar lines of business of
the Company Group and (ii) the Executive will not become employed or perform
services, directly or indirectly, whether as an a director, officer, employee or
consultant by or on behalf of any person in connection with any transaction
related to the capital stock, debt securities or other instruments of any member
of the Company Group (including any acquisition of control by, or merger with,
any person) or any material assets of the Company Group (nor in connection with
any “solicitation” of “proxies” (as such terms are used in Rule 14A of the
General Rules and Regulations of the Exchange Act, as in effect on the date
hereof), but without regard to the exclusion set forth in Section 14a
1(l)(2)(iv) from the definition of “solicitation”) or other attempt to influence
the management, business or affairs of any member of the Company Group). Upon
the Executive’s request to the Company’s Chief Executive Officer, the Company
will provide an advance opinion as to whether a proposed activity would violate
the provisions of this Section 3.3.
          3.4   In the event of a breach or threatened breach of this Section 3,
the Executive agrees that the Company shall be entitled to seek injunctive
relief in a court of appropriate jurisdiction to remedy any such breach or
threatened breach and the Company may, in its sole discretion, terminate the
exercise period of any unexercised stock options granted under the Equity Plans
to the Executive. The Executive

4



--------------------------------------------------------------------------------



 



acknowledges that monetary damages would be inadequate and insufficient remedy
for a breach or threatened breach of Section 3.
          3.5   The Executive hereby agrees that prior to accepting employment
with any other person or entity during the three years following the Retirement
Date, the Executive will provide such prospective employer with written notice
of the existence of this Agreement and the provisions of Section 3, with a copy
of such notice delivered simultaneously to the Company.
          3.6   The Executive shall provide the Executive’s reasonable
cooperation in connection with any action or proceeding (or any appeal from any
action or proceeding) or other legal matter which relates to events occurring
during Executive’s employment with the Company Group.
     4.   Indemnification/D&O Liability Insurance. The Executive shall continue
to be indemnified for acts and omissions occurring on or prior to the Retirement
Date to the fullest extent permitted under applicable law and pursuant to the
corporate governance documents of the Company and of any other member of the
Company Group in accordance with their terms as in effect from time to time. The
Company agrees that for purposes of this Section 4 it (or any member of the
Company Group, as the case may be) shall interpret and/or apply any provision of
applicable law or any corporate governance document relating to indemnification
(including advancement of expenses) with respect to the Executive in a manner
consistent with how such provisions are interpreted and applied by the Company
(or the relevant member of the Company Group) to then active executive officers
of the Company or of the relevant member of the Company Group. The Executive
shall be covered under the Company’s directors’ and officers’ liability
insurance policies in effect from time to time on the same basis that other
former directors and officers are covered.
     5.   Legal Matters.
          5.1   Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of North Carolina, without giving
effect to the conflicts of laws principles thereof that would direct the
application of the laws of any other jurisdiction.
          5.2   Arbitration. Except with respect to the Company’s rights to
injunctive relief for matters arising under Section 3 of this Agreement, any
disputes, claims or controversies arising under, out of, or in connection with
this Agreement (including, without limitation, whether any such disputes, claims
or controversies have been brought in bad faith) shall be settled exclusively by
arbitration in Charlotte, North Carolina in accordance with the commercial
arbitration rules of the American Arbitration Association then in effect;
provided, however, that the Company may invoke the American Arbitration
Association’s Optional Rules for Emergency Measures of Protection. Judgment may
be entered on the arbitrator’s award in any court having jurisdiction. Judgment
upon the award rendered by the arbitrator(s) may be entered in any court having
jurisdiction thereof.
          5.3   Notice of Claims. The Executive agrees to promptly notify the
Company of any claims made against the Executive in the Executive’s capacity as
a former director or officer/employee of the Company or any other member of the
Company Group, provided that, if the Company or a member of the Company Group
is, along with the Executive, also a named party to any such claim, the
Executive shall have no liability to the Company for a delay or failure in
providing notice of such claim.
     6.   Miscellaneous.
          6.1   Successors. Except as otherwise expressly provided herein, this
Agreement shall be binding upon and inure to the benefit of the parties and
their respective successors, heirs (in the case of

5



--------------------------------------------------------------------------------



 



the Executive) or assigns. The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume and
agree to perform this Agreement in the same manner and to the same extent that
the Company would be required to perform it if no such succession had taken
place (provided that such assumption need not be express and may occur by
operation of law). As used in this Agreement, “Company” shall mean the Company
as defined above and any successor to its business and/or assets which by reason
hereof assumes and agrees to perform this Agreement by operation of law or
otherwise. In the event of the Executive’s death or a judicial determination of
the Executive’s incompetence, with respect to any payments, entitlements or
benefits payable or due hereunder, references in this Agreement to the Executive
shall be deemed to refer, where appropriate, to the Executive’s legal
representatives or the Executive’s beneficiary or beneficiaries.
          6.2   No Mitigation. In no event shall the Executive be obligated to
seek other employment or take any other action by way of mitigation of the
amounts payable under this Agreement. There shall be no offset by the Company or
any other member of the Company Group against the Executive’s entitlements under
this Agreement for any compensation or other amounts that the Executive earns
from subsequent employment or engagement of the Executive’s services nor on
account of any claim that the Company or any other member of the Company Group
may have against the Executive. In no event shall the Company or any other
member of the Company Group have a right of offset against any account that the
Executive maintains with the Company or any member of the Company Group,
including on account of any claims arising under this Agreement; provided,
however, that nothing in this Agreement shall preclude the Company from
enforcing any award obtained in its favor in accordance with Section 5.2 hereof
against any account or other assets of the Executive maintained with or held by
the Company or any other member of the Company Group.
          6.3   Notices. For the purpose of this Agreement, notices, demands and
all other communications provided for in this Agreement shall be in writing and
shall be sent by messenger, overnight courier (provided in each case
confirmation of receipt is obtained), certified or registered mail, postage
prepaid and return receipt requested or by facsimile transmission to the parties
at their respective addresses and fax numbers set forth below or to such other
address or fax number as to which notice is given.

     
If to the Executive:
  to the Executive’s home address as indicated on the Company’s records
 
   
with a copy to:
  Joseph E. Bachelder, Esq.
 
  Law Offices of Joseph E. Bachelder, LLP
 
  780 Third Avenue, 29th Floor
 
  New York, NY 10017
 
  Fax: (212) 319-3070
 
   
If to the Company:
  Wachovia Corporation
 
  301 South College Street
 
  Charlotte, North Carolina
 
  Attention: Chairman
 
  Fax: (704) 374-3425
 
   
with a copy to:
  Wachovia Corporation
 
  301 South College Street
 
  Charlotte, North Carolina
 
  Attention: General Counsel
 
  Fax: (704) 374-6840

6



--------------------------------------------------------------------------------



 



Notices, demands and other communications shall be deemed given on delivery
thereof.
          6.4   Entire Agreement. Any document produced in the course of
negotiating the terms of this Agreement shall not be deemed to constitute a part
of this Agreement and shall not be used to interpret the terms of this Agreement
or the intent of the parties hereto. Neither party is relying upon any
representation, understanding, undertaking or agreement not set forth in this
Agreement, and each party expressly disclaims any reliance on any such
representation, understanding, undertaking or agreement. In the event there is a
conflict between any provision of this Agreement and any provision of any Equity
Plan, Benefit Plan or other agreement, plan, policy or program of the Company or
any other member of the Company Group, the provisions of this Agreement shall
control.
          6.5   Representations of the Company. The Company represents and
warrants to the Executive that, except as would not impair the Company’s ability
to perform its obligations hereunder and Executive’s ability to enforce such
performance: (i) the execution, delivery and performance of this Agreement and
the consummation of the transactions contemplated hereby have been duly and
validly authorized and approved on behalf of the Company by its Board (or an
appropriate committee thereof) including by the affirmative vote of a majority
of such Board (or committee) specifically directing that the Executive’s
termination of employment be treated as a retirement for all purposes) and that
all corporate action required to be taken by the Company for the execution,
delivery and performance of this Agreement has been duly and effectively taken;
(ii) the authorized person signing this Agreement on behalf of the Company is
duly authorized to do so; (iii) the execution, delivery and performance of this
Agreement by the Company does not violate any applicable law, regulation, order,
judgment or decree or any agreement, plan or corporate governance document to
which the Company is a party or by which it is bound; and (iv) upon execution
and delivery of this Agreement by the parties, it shall be a valid and binding
obligation of the Company enforceable against it in accordance with its terms,
except to the extent that enforceability may be limited by applicable
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally.
          6.6   Representations of the Executive. Executive represents and
warrants to the Company that the Executive has read carefully and fully
understands the terms of this Agreement, and that Executive has been advised to
consult with an attorney and has availed himself of the opportunity to consult
with an attorney prior to signing this Agreement. Executive acknowledges and
agrees that the Executive is executing this Agreement willingly, voluntarily and
knowingly, of the Executive’s own free will, in exchange for the payments and
benefits described in Section 2 of this Agreement, and that the Executive has
not relied on any representations, promises or agreements of any kind made to
the Executive in connection with the Executive’s decision to accept the terms of
this Agreement, other than those set forth in this Agreement. Executive will not
receive any payments or benefits under this Agreement until the seven (7) day
Revocation Period provided for under the General Release has passed, and then,
only if the Executive has not revoked the General Release.
          6.7   Amendment; Waiver. This Agreement may not be amended except by
mutual written agreement of the Executive and an officer of the Company
expressly authorized to enter into such amendment by the Board. No waiver by any
party to this Agreement at any time of any breach by the other party of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. Any waiver to be
effective must be in writing and signed by the party against whom it is being
enforced.

7



--------------------------------------------------------------------------------



 



          6.8   Tax Matters.
          6.8.1 The payment of any amount pursuant to this Agreement shall be
subject to all applicable withholding and payroll taxes and other applicable
deductions consistent with past practice, including, without limitation,
deductions for payments or benefits provided prior to the Retirement Date and
deductions required under the Company’s employee benefit plans, if any.
          6.8.2 Notwithstanding any provision to the contrary in this Agreement
or in any of the Equity Plans or Benefit Plans referred to in Section 2.2 and
2.3 hereof (each, a “Plan”), any payment otherwise required to be made to the
Executive under any Plan on account of the Executive’s “separation from
service”, within the meaning of the Section 409A Rules (as defined below), to
the extent such payment (after taking into account all exclusions applicable to
such payment under the Section 409A Rules) is properly treated as deferred
compensation subject to the Section 409A Rules, shall not be made until the
first business day after (i) the expiration of six (6) months from the date of
the Executive’s separation from service, or (ii) if earlier, the date of the
Executive’s death (the “Delayed Payment Date”). On the Delayed Payment Date,
there shall be paid to the Executive or, if the Executive has died, the
Executive’s estate, in a single cash lump sum, an amount equal to aggregate
amount of the payments delayed pursuant to the preceding sentence. In the case
of each Plan under which the Executive is entitled to receive amounts treated as
deferred compensation subject to the Section 409A Rules and which provides for
payment of such amounts in the form of “a series of installment payments”, as
defined in Treas. Reg. §1.409A-2(b)(iii), (A) the Executive’s right to receive
such payments shall be treated as a right to receive a series of separate
payments under Treas. Reg. §1.409A-2(b)(iii), and (B) to the extent such Plan
does not already so provide, it is hereby amended to so provide, with respect to
amounts payable to the Executive thereunder. For purposes of this Section 6.8.2,
the “Section 409A Rules” shall mean Section 409A of the Code, the regulations
issued thereunder, and all notices, rulings and other guidance issued by the
Internal Revenue Service interpreting same. Notwithstanding the foregoing, the
Executive shall be solely responsible, and the Company and Company Group shall
have no liability, for any taxes, acceleration of taxes, interest or penalties
arising under the Section 409A Rules.
          6.9 Headings. The section headings contained in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.
          6.10 Construction. The Executive and the Company have participated
jointly in the negotiation and drafting of this Agreement. In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the Executive and the Company, and no
presumption or burden of proof shall arise favoring or disfavoring either of
them by virtue of the authorship of any of the provisions of this Agreement.
          6.11 Counterparts. This Agreement may be executed in one or more
counterparts, including by fax or PDF, each of which shall be deemed to be an
original but all of which together shall constitute one and the same instrument.
          6.12 Certain Defined Terms. For purposes of this Agreement, except as
may otherwise be explicitly provided herein, the following definitions shall
apply: (i) a “subsidiary” of an entity means any entity 50% or more of the
equity or voting power of which is owned by such other entity; and (ii) an
“affiliate” of an entity means an entity, other than a subsidiary of such other
entity, that, directly or indirectly, controls, is controlled by, or is under
common control with, such other entity.
[SIGNATURE PAGE FOLLOWS]

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year indicated below.

            WACHOVIA CORPORATION
      By:   /s/ Shannon W. McFayden         Name:   Shannon W. McFayden      
Title:   Senior Executive Vice President        EXECUTIVE
      /s/ G. Kennedy Thompson                

 



--------------------------------------------------------------------------------



 



         

Exhibit 2.2 — OUTSTANDING OPTIONS AND RESTRICTED SHARES

                          Outstanding Stock Options and Restricted Stock Grants
    Expiration             Date of Grant   Date   Type   Grant Price   Shares
Outstanding
4/20/1999
  4/20/2009   Stock option   $ 54.9375       35,000  
1/3/2000
  1/3/2010   Stock option   $ 31.5625       198,900  
10/17/2000
  10/17/2010   Stock option   $ 27.5625       279,000  
1/4/2001
  1/4/2011   Stock option   $ 31.0625       250,000  
4/17/2001
  4/17/2011   Stock option   $ 30.4000       500,000  
7/31/2001
  7/31/2011   Stock option   $ 34.9200       348,800  
4/16/2002
  4/16/2012   Stock option   $ 37.9800       678,120  
4/22/2003
  4/22/2013   Stock option   $ 37.4300       593,724  
4/19/2004
  4/19/2014   Stock option   $ 44.6500       419,048  
4/18/2005
  4/18/2015   Stock option   $ 50.3800       418,864  
3/31/2006
  3/31/2016   Stock option   $ 56.0500       548,238  
2/20/2007
  2/20/2017   Stock option   $ 58.3600       211,641  
2/19/2008
  2/19/2018   Stock option   $ 41.0000       537,719  
2/19/2008
  2/19/2018   Stock option   $ 48.0000       627,339  
2/19/2008
  2/19/2018   Stock option   $ 33.7900       328,498  
4/19/2004
      Restricted Stock             22,628  
4/18/2005
      Restricted Stock             45,244  
3/31/2006
      Restricted Stock             67,284  
2/20/2007
      Restricted Stock             169,313  
Total
                    6,279,360  

 



--------------------------------------------------------------------------------



 



Exhibit 2.6 — GENERAL RELEASE
     In exchange for the payments and benefits set forth in the retirement
agreement between Wachovia Corporation (the “Company”) and me dated June 1, 2008
(the “Retirement Agreement”), and to be provided following the Effective Date
(as defined below) of this General Release and subject to the terms of the
Retirement Agreement, and my execution (without revocation) and delivery of this
General Release on or after the Resignation Date (as defined in the Retirement
Agreement):
     1. (a) On behalf of myself, my agents, assignees, attorneys, heirs,
executors, and administrators, I hereby release Wachovia Corporation and its
predecessors, successors and assigns, its and their current and former parents,
affiliates, subsidiaries, divisions and joint ventures (individually and
collectively, “Wachovia”); and all of their current and former officers,
directors, employees, and agents, in their capacity as Wachovia representatives
(individually and collectively, “Releasees”) from any and all controversies,
claims, demands, promises, actions, suits, grievances, proceedings, complaints,
charges, liabilities, damages, debts, taxes, allowances, and remedies of any
type, including but not limited to those arising out of my employment with the
Company (individually and collectively, “Claims”) that I may have by reason of
any matter, cause, act, or omission. This release applies to Claims that I know
about and those I may not know about occurring at any time on or before the date
of execution of this General Release.
     (b) This General Release includes a release of all rights and Claims under,
as amended, Title VII of the Civil Rights Act of 1964, the Age Discrimination in
Employment Act of 1967, the Rehabilitation Act of 1973, the Civil Rights Acts of
1866 and 1991, the Americans with Disabilities Act of 1990, the Employee
Retirement Income Security Act of 1974, the Equal Pay Act of 1963, the Family
and Medical Leave Act of 1993, the Fair Labor Standards Act of 1938, the Older
Workers Benefit Protection Act of 1990, the Occupational Safety and Health Act
of 1970, the Worker Adjustment and Retraining Notification Act of 1989 and the
Sarbanes-Oxley Act of 2002, as well as any other federal, state, or local
statute, regulation, or common law regarding employment, employment
discrimination, termination, retaliation, equal opportunity, or wage and hour. I
specifically understand that I am releasing Claims based on age, race, color,
sex, sexual orientation or preference, marital status, religion, national
origin, citizenship, veteran status, disability and other legally protected
categories.
     (c) This General Release also includes a release of any Claims for breach
of contract, any tortious act or other civil wrong, attorneys’ fees, and all
compensation and benefit claims including without limitation Claims concerning
salary, bonus, and any award(s), grant(s), or purchase(s) under any equity and
incentive compensation plan or program, and separation pay under the Severance
Plan (as defined in the Agreement).
     (d) In addition, I am waiving my right to pursue any Claims against the
Company and Releasees under any applicable dispute resolution procedure,
including any arbitration policy.
I acknowledge that this General Release is intended to include, without
limitation, all Claims known or unknown that I have or may have against the
Company and Releasees through the Effective Date of this General Release.
Notwithstanding anything herein, I expressly reserve and do not release pursuant
to this General Release (and the definition of “Claims” will not include) (i) my
rights with respect to the enforcement of the Retirement Agreement, including
the right to receive the payments, benefits and indemnifications specified in
the Retirement Agreement; (ii) my rights to the vested benefits (including to
reimbursement of expenses) I may have, if any, under any Company employee
benefit plans and programs; (iii) any claim arising after the Effective Date of
this General Release; and (iv) my rights in respect of any checking, savings,
investment and similar accounts with the Company’s banking affiliates.

 



--------------------------------------------------------------------------------



 



     2. I acknowledge that I have had at least 21 calendar days from the date of
delivery of the Retirement Agreement to consider the terms of the Retirement
Agreement and this General Release, that I have been advised to consult with an
attorney regarding the terms of this General Release prior to executing it, that
I fully understand all of the terms and conditions of this General Release, that
I understand that nothing contained herein contains a waiver of claims arising
after the date of execution of this General Release, and I am entering into this
General Release knowingly, voluntarily and of my own free will. I further
understand that my failure to sign this General Release and return such signed
General Release to the General Counsel, Wachovia Corporation, 301 South College
Street, Charlotte, North Carolina 28288 by 5:00 pm on the 22nd day after the
Resignation Date will render me ineligible for the payments and benefits
described herein and in the Agreement.
     3. I understand that once I sign and return this General Release to the
General Counsel of Wachovia, I have 7 calendar days to revoke it. I may do so by
delivering to the General Counsel, Wachovia Corporation, 301 South College
Street, Charlotte, North Carolina 28288 written notice of my revocation within
the 7-day revocation period (the “Revocation Period”). This General Release will
become effective on the 8th day after I sign and return it to the General
Counsel of Wachovia (“Effective Date”); provided that I have not revoked it
during the Revocation Period.
     YOU ARE HEREBY ADVISED BY THE COMPANY TO CONSULT WITH AN ATTORNEY BEFORE
SIGNING THIS GENERAL RELEASE.
     I HAVE READ THIS GENERAL RELEASE AND UNDERSTAND ALL OF ITS TERMS. I SIGN
AND ENTER THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY, WITH FULL KNOWLEDGE OF
WHAT IT MEANS.
Dated: June 1, 2008
/s/ G. Kennedy Thompson
                                                            
G. KENNEDY THOMPSON

2